Citation Nr: 0736161	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury with degenerative changes, currently rated 40 
percent disabling.

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected low back 
disorder.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Salari, Counsel





INTRODUCTION

The veteran had active service from October 1974 to April 
1975.  He also had Army National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Muskogee, 
Oklahoma, RO.  


FINDINGS OF FACTS

1.  The veteran's service-connected disorder of the low back 
is not productive of ankylosis or cord involvement; it does 
not render him bedridden, or require his use of a long leg 
brace; it is not productive of abnormal mobility requiring 
neck brace (jury mast); there are no objective neurologic 
abnormalities or pronounced intervertebral disc sydrome; 
there are no incapacitating episodes.  

2.  A mood disorder, to include depression, was not shown 
until many years after separation from service, and is not 
shown to be medically linked to a disease or injury incurred 
in service, to include a low back disorder.  

3.  The veteran's only service-connected disorder, a back 
disability, is rated 40 percent disabling; the back disorder 
does not present such an unusual disability picture which 
would warrant extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of low 
back injury with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285-5295 (2003), and Diagnostic Codes 5235-5243 (2007).  

2.  The criteria for service connection for a mood disorder, 
to include depression, have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

3.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated in September 2003, February 2004, and March 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In addition, in June 2007, the 
RO reiterated VA's duties in one single letter, and the 
veteran was given an opportunity to respond.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  The September 2003 
letter notified him to advise VA of any additional pertinent 
evidence, that he must give VA enough information about any 
pertinet records to allow VA to request them from the agency 
that has them, and that it was his responsibility to ensure 
that VA receives all requested records not within the 
government's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A reasonable person 
could be expected to understand from the notice that any 
relevant evidence should be submitted; therefore, any 
deficiency in the VCAA notice was harmless.  See Pelegrini 
II, at 120-121; see also, Sanders v. Nicholson, 487 F.3d 881, 
887 (2007).  Although the 2004 and 2006 letters were not sent 
prior to the initial adjudication of the claim, this was not 
prejudicial to the veteran since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
supplemental statement of the case was provided to him.  

He was specifically notified of how disabilities are rated 
and how effective dates are assigned in the RO's March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In sum, the VCAA letters delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  An examination was conducted with regard to 
the increased rating claim.  With regard to the depression 
claim, in order for a VA examination to be warranted, there 
would have to be some indication in the record that each of 
the depression was incurred or aggravated in service or were 
caused or aggravated by a the back disorder.  See 38 C.F.R. § 
3.159(c)(4)(i).  As discussed in more detail below, there is 
no indication in the record that there is a plausible basis 
for such conclusion.  There are no medical opinions, nor has 
the veteran referenced any, suggesting that depression was 
incurred or aggravated in service or is in any way related to 
service.  Thus, additional VA examination is not necessary.  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Back disorder

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The criteria for rating disorders of the spine have changed 
during the course of this claim, which was filed in July 
2003.  (Compare 38 C.F.R. § 4.71a (2003) (effective September 
23, 2002) and 38 C.F.R. § 4.71a (2007) (effective September 
26, 2003).)  The Board will evaluate the veteran's claim 
under all applicable rating criteria (current and previous).    

Initially, the Board must point out that the veteran was 
accorded a VA examination in February 2004 to assess the 
severity of the spine disability.  The examiner indicated 
that the claims file was not available for review, and that 
there were no medical records except for those located on the 
computer.  In other words, it appears that the examiner had 
access to the veteran's medical records via VA's electronic 
database.  Even assuming, however, that the examiner did not 
have access to the veteran's historical records, the Board 
does not find this to be of any consequence in the instant 
case.  The claim involves entitlement to an increased rating.  
It is evaluation of the current status of the veteran's spine 
disability which is being sought.  Records contained in the 
claims file, to include prior medical records, would not 
change the outcome of the veteran's symptoms or physical 
findings on examination.  Therefore, the availability of the 
claims file, or the lack thereof, is of no consequence in 
this case, and the Board may proceed with a determination on 
the merits of the claim without remand for further 
examination.  

The veteran is currently rated 40 percent disabled.  Under 
the criteria in effect prior to September 2003, ratings for 
the spine were addressed in Diagnostic Codes 5285 through 
5295.  DC 5287, 5288, 5290, and 5292 are not applicable as 
they pertain to the cervical and dorsal spine.  Evaluation 
under DC 5292 (limitation of motion of lumbar spine), DC 5294 
(sacro-iliac injury), and 5295 (lumbosacral strain), is 
unnecessary as a rating higher than 40 percent cannot be 
awarded under these diagnostic codes.  

A rating higher than 40 percent under DC 5285 requires 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg brace (100 percent); or, without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) (60 percent).  The service records do not indicate that 
there was any cord involvement, and the current medical 
records do not indicate the requirement for a long leg brace 
or show that he is bedridden.  (See, e.g., February 2004 VA 
spine examination report.)  Further, the current medical 
records do not indicate abnormal mobility requiring jury 
mast.  Therefore, a higher rating under DC 5285 (2003) is not 
warranted.  

As the current medical records, to include the February 2004 
VA examination, do not indicate presence of ankylosis of the 
spine, a higher rating under DC 5286 (2003) and DC 5289 
(2003) is also not warranted.  

Thus, the only diagnostic code under the old rating criteria 
that would allow for a higher rating in the case at hand is 
DC 5293 (governing intervertebral disc syndrome (IDS)).  
Under DC 5293, a 40 percent rating is assigned for severe 
IDS, which consists of recurrent attacks with intermittent 
relief.  A maximum rating of 60 percent is assigned for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  

In the instant case, the veteran's disability is not 
indicative of pronounced IDS.  It is noted that on VA 
examination in February 2004, the veteran indicated that 
there was no weakness, numbness, bladder complaints, bowel 
complaints, or erectile dysfunction.  There was no evidence 
of muscle spasm and there were no gross neurological 
deficits.  Muscle strength was 5 over 5 and deep tendon 
reflexes were equal.  It is noted that a March 2003 VA triage 
note indicates that the veteran reported numbness in the 
lower extremities; however, the lower extremity numbness was 
reported to be only occasional.  In any event, objective 
findings on VA examination in February 2004 as well as on 
subsequent treatment reports do not show objective evidence 
of neurological deficits.  (See, e.g., August 2005 VA 
emergency department note.)  Given these findings, the Board 
finds that pronounced IDS is not present in the case at hand.  

Under the current rating criteria, in order to receive a 
rating higher than 40 percent under the general rating 
formula for evaluating the spine (DC 5235-5243), there would 
have to be unfavorable ankylosis of the entire thoracolumbar 
spine, which is not present in the case at hand.  It is noted 
that Note (1) under the general rating formula indicates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment is 
to be rated separately under an appropriate diagnostic code.  
However, as explained above, an evaluation for neurological 
symptoms is not warranted as medical findings do not indicate 
presence of objective neurological deficits.  

In addition, when a claimant has IDS, the disability may be 
rated based on incapacitating episodes.  An incapacitating 
episode is a period of acute signs and symptoms due to IDS 
that require bed rest prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 7.4.71a, DC 5243, Note (1) 
(2007).  In the case at hand, the medical record does not 
indicate the presence of any incapacitating episodes; 
therefore, evaluation under DC 5243 would not yield a higher 
rating.  

In short, none of the applicable diagnostic codes allow for a 
higher rating for the veteran's lumbar spine disability.  
Therefore, his increased rating claim must be denied. 

With regard to the veteran's statements regarding the 
severity of his back disability, it is noted that the veteran 
can attest to factual matters of which he has/had first-hand 
knowledge, e.g., experiencing back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the severity of his current back disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has back pain, he is not competent to state 
the level of disability as is required for evaluation under 
the VA Rating Schedule.  Similarly, the veteran's 
acquaintances lack the requisite competence as well. 

II.  Depression

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA) during which 
the veteran was disabled from an injury incurred in the line 
of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Inactive duty training includes duty, 
other than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a chronic disease, such as a 
psychosis, manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he has depression as a result of 
his service-connected lumbar spine disability.  The evidence 
of record, however, does not support his contention.  The 
medical evidence of record indicates that he has a mood 
disorder which is associated with his substance abuse.  (See, 
e.g., December 2005 VA SAC discharge summary; September 2005 
VA social work assessment; March 2005 VA treatment report; 
August 2003 VA treatment report.)  There are also medical 
documents which note that the veteran reported that his 
depression stems from childhood trauma, and his imprisonment.  
(See September 2005 VA social work assessment and July 2002 
VA treatment report.)  There is no medical evidence, however, 
linking any psychiatric disorder to the veteran's service-
connected back disability either through direct causation or 
via aggravation.   

Furthermore, review of the veteran's service medical records 
does not indicate that a psychiatric disorder was shown 
during active service; and there is no evidence of a 
psychosis within one year of service separation.  Moreover, 
the evidence of record does not indicate that depression or 
mood disorder is due to disease or injury incurred during 
active duty training while serving in the National Guard.  In 
short, depression or mood disorder is not in any way linked 
to service.  Therefore, service connection must be denied.  

III.  TDIU

The veteran has reported that he has difficulty keeping a job 
due to pain.  See, August 2003 VA physical therapy 
consultation report.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In the instant case, the veteran's only service-connected 
disability is his lumbar spine disability, which is assigned 
a 40 percent rating.  Thus, he does not meet the requirement 
for consideration for a total rating under 38 C.F.R. 
§ 4.16(a).  

The pertinent provisions of 38 C.F.R. § 4.16(b) provide that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  There would have to be 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due to the service-
connected back disability to warrant  referral for an extra-
schedular rating.  38 C.F.R. § 3.321(b)(1).

In the case hand, the evidence of record does not justify 
referral for extraschedular consideration.  First, the 
schedular criteria allow for higher ratings for a back 
disorder.  However, the veteran's disability is not severe 
enough to meet those criteria.  Treatment records and medical 
evaluations do not present an unusual disability picture.  
Review of the medical evidence of record does not show 
frequent periods of hospitalization for the back.  While he 
appears to have chronic back pain, and is most certainly 
competent to report on his symptoms, medical evaluations of 
the back do not indicate that the severity of the back 
disorder is such that it would cause interference with 
employment.  As explained above, objective findings of 
neurological deficit is not shown and there have been no 
incapacitating episodes.  Other evidence indicative of an 
unusual disability picture is not present.  As such, referral 
for extraschedular consideration under 38 C.F.R. § 4.16(b) is 
not warranted.  Therefore, entitlement to TDIU must be 
denied.  


ORDER

An increased rating for residuals of a low back injury with 
degenerative changes is denied. 

Service connection for depression is denied.  

Entitlement to a TDIU rating is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


